                                  Case 2:20-cv-08151-VAP-AS Document 11 Filed 11/17/20 Page 1 of 1 Page ID #:41




                                  1                                                                       JS-6
                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8                                     United States District Court
                                                                        Central District of California
                                  9

                                 10
Central District of California
United States District Court




                                 11       Guri Gonzalez,

                                 12                        Plaintiff,
                                                                                      Case No. CV 20-08151-VAP (ASx)
                                 13                        v.

                                 14                                                   ORDER OF DISMISSAL
                                          Befores, LLC, et al.,
                                 15

                                 16                        Defendants.

                                 17
                                              The Court having been advised by counsel for the parties that the above-
                                 18   entitled action has settled,
                                 19

                                 20         IT IS ORDERED that this action be, and hereby is, dismissed in its entirety
                                      without prejudice.
                                 21

                                 22         THE COURT will retain jurisdiction for a period of sixty (60) days to
                                      enforce the terms of the settlement. All pending dates are hereby vacated.
                                 23

                                 24
                                      Dated: November 17, 2020
                                 25                                                    ___________________________
                                                                                       VIRGINIA A. PHILLIPS
                                 26                                                    United States District Judge
                                                                                 1
